Citation Nr: 0421885	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel  





INTRODUCTION

The veteran had active military duty from August to December 
1966, and additional periods of active and inactive duty for 
training in the Oregon Army National Guard ending in May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied a compensable 
evaluation for bilateral hearing loss.  

The veteran subsequently initiated an appeal of his assigned 
10 percent evaluation for service connected tinnitus, but 
withdrew that appeal in a signed statement at the time of his 
hearing before the undersigned in March 2004.  The claim for 
an increased evaluation for bilateral hearing loss is not 
ready for appellate review, and is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.   




REMAND

At the time of his hearing before the undersigned in March 
2004, the veteran reported that his hearing acuity had 
diminished since his previous audiometric examination.  The 
veteran was provided a VA audiometric examination in April 
2002, and a private examination in November 2002.  Although 
each examination confirms the present noncompensable 
schedular evaluation in accordance with 38 C.F.R. §§ 4.85, 
4.86 (2003), there are some inconsistencies between these two 
examinations, and the November 2002 private examination did 
reveal somewhat diminished hearing acuity at four of the 
relevant frequencies for speech.  Finally, the 
otolaryngologist who examined the veteran in April 2002 noted 
that the veteran had significant asymmetry in one frequency, 
and specifically recommended that the veteran be provided 
another hearing test "in approximately two years . . . ."  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should ensure that the veteran 
has been provided the appropriate notice 
and assistance required by VCAA.

2.  The veteran should be provided a VA 
audiological examination.  All indicated 
tests, including audiometric testing, 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  

3.  Thereafter, the RO should again 
address the veteran's claim for an 
increased evaluation for bilateral 
hearing loss.  If the decision is not to 
his satisfaction, he and his 
representative must be provided a 
Supplemental Statement of the Case and 
allowed an opportunity to respond.  The 
case should then be returned to the 
Board, after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




